Citation Nr: 0717787	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis, prior to May 9, 2002 and for the period from 
September 1, 2002 to January 30, 2005.

2.  Entitlement to a rating in excess of 20 percent for left 
knee arthritis, for the period from January 31, 2005 to 
September 19, 2005.

3.  Entitlement to a rating in excess of 10 percent for left 
knee laxity/weakness, prior to November 1, 2006.

4.  Entitlement to a rating in excess of 30 percent for left 
knee disability, status post left knee replacement, since 
November 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and her son


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to August 1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision in 
which the RO denied the veteran's claim for a rating in 
excess of 10 percent for a left femoral condyle defect, and 
granted a separate, 10 percent rating for left knee 
arthritis.  The veteran filed a notice of disagreement (NOD) 
in January 2002, and the RO issued a statement of the case 
(SOC) in September 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2002.

In January 2004, the RO continued the separate 10 percent 
ratings assigned (as reflected in a supplemental SOC (SSOC))

In April 2004, the veteran, her spouse, and her son testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.  

Thereafter, the RO granted a 20 percent rating for left knee 
arthritis, effective January 31, 2005, and continued the 10 
percent rating for left knee laxity/weakness (as reflected in 
the April 2005 SSOC).  After the veteran underwent September 
2005 left knee replacement surgery, in a November 2005 rating 
decision, the RO assigned a single, 30 percent rating for the 
veteran's left knee disability, status post knee replacement 
surgery, effective November 1, 2006 (after a temporary total 
rating period, discussed below).  In March, August, and 
December 2006 SSOCs, the RO continued the 30 percent rating 
assigned.

The Board also notes that the during the pendency of this 
appeal, the RO granted two temporary total ratings.  In April 
2005, the RO granted a temporary total rating for the period 
from May 9, 2002 to August 31, 2002, based on the veteran's 
May 9, 2002 left knee medial unicondylar hemiarthroplasty.  
In November 2005, the RO granted a temporary total rating 
from September 20, 2005 to October 31, 2006, based on the 
veteran's September 20, 2005 left knee replacement surgery.  
The Board's discussion of claims for increased ratings 
(below) excludes the periods for which the veteran was 
granted temporary total ratings.

As a final preliminary matter, the Board notes that the 
veteran submitted a December 2006 VA-authorized examination 
addendum to an October 2006 VA-authorized examination after 
issuance of the December 2006 SSOC but before the February 
2007 certification of the appeal to the Board.  However, as 
this addendum relates to the claim for service connection for 
pain disorder with depression (granted in January 2007), it 
does not constitute evidence pertinent or relevant to the 
issues on appeal, requiring remand for RO issuance of a SSOC.  
See 38 C.F.R. §§ 19.31, 19.37 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to May 9, 2002, and during the period from 
September 1, 2002 to January 30, 2005, the veteran's left 
knee arthritis did not cause limitation of flexion to 60 
degrees or limitation of extension to 5 degrees.

3.  During the period from January 31, 2005 to September 19, 
2005, the veteran's left knee did not cause limitation of 
flexion to 60 degrees, but did cause limitation of extension 
to 20 degrees.

4.  Prior to November 1, 2006, the veteran's left knee 
laxity/weakness was no more than slight.
  
5.  Since November 1, 2006, the veteran's left knee 
disability, status post left knee replacement surgery, has 
not been manifested by chronic residuals consisting of severe 
painful motion or weakness, compensable limitation of motion, 
or ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee arthritis, prior to May 9, 2002, and for the period 
from September 1, 2002 to January 30, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006).

2.  The criteria for 30 percent, but no higher, rating for 
left knee arthritis, for the period from January 31, 2005 to 
September 19, 2005, are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

3.  The criteria for a rating in excess of 10 percent for 
left knee laxity/weakness, prior to November 1, 2006, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5257 
(2006).

4.  The criteria for a rating in excess of 30 percent for 
left knee disability, status post left knee replacement 
surgery, since November 1, 2006, are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in March and September 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate her left knee disability 
increased ratings claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  The March and September 2006 
letters also informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the veteran to respond, 
the August and December 2006 SSOCs reflect readjudication of 
the claims.  Hence, the veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of post-service 
private medical records, VA inpatient and outpatient 
treatment (VAOPT) records, and reports of VA and VA-
authorized examinations.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006). When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran injured her left knee in an in-service motorcycle 
accident and underwent multiple in and post-service 
surgeries.  Prior to the rating action on appeal, the RO 
assigned a single, 10 percent rating for a left femoral 
condyle defect.  However, as noted, in the rating action on 
appeal, the RO continued the 10 percent rating, which it 
characterized as being for left knee "laxity," and granted 
a separate 10 percent rating for left knee arthritis.  In 
this regard, the Board points out that the General Counsel of 
VA has held that a veteran who has arthritis and instability 
in his knee may receive separate ratings under Diagnostic 
Codes 5003 and 5257 for arthritis, resulting in limited or 
painful motion, and for instability, respectively.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  On the August 2001 VA 
examination, the veteran was diagnosed with left knee 
traumatic arthritis and lateral laxity; hence, the separate 
10 percent ratings.

A.  Left Knee Arthritis

The RO has evaluated the veteran's left knee arthritis under 
38 C.F.R. § 4.71a, DC 5260.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by x-ray) under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, DCs 5260 and 5261).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2006).

Standard range of knee motion is from 0 (extension) to 140 
degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II (2006).

DC 5260 applies to limitation of flexion of the leg.  Under 
Diagnostic Code 5260, limitation of flexion of either leg to 
60 degrees warrants a noncompensable (zero percent) rating.  
A 10 percent rating requires flexion limited to 45 degrees.  
A 20 percent rating requires flexion limited to 30 degrees.  
A 30 percent rating requires flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2006).  

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires extension limited to 10 degrees.  
A 20 percent rating requires extension limited to 15 degrees.  
A 30 percent rating requires extension limited to 20 degrees.  
A 40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

Under certain circumstances, separate ratings may be 
assignable for limitation of flexion and for limitation of 
extension of the same knee.  See VAOPGCPREC 9-2004. 

The record reflects that, prior to May 9, 2002 and during the 
period from September 1, 2002 to January 30, 2005, flexion in 
the left knee was not limited to less than 45 degrees.  On 
October 2000 VA examination, flexion was to 128 degrees.  On 
August 2001 VA examination, flexion was to 110 degrees.  In 
May 2002, the veteran underwent a left knee medial 
unicondylar hemiarthroplasty, for which he received a 
temporary total rating from that date until September 1, 
2002.  On the June 2003 VA-authorized examination, flexion 
was to 140 degrees.  Thus, there is no evidence in the VA or 
VA-authorized examination reports that the veteran's left leg 
flexion was limited to 60 degrees at any time prior to 
January 31, 2005.  Nor is there any such evidence in the 
post-service private or VA medical records.  Therefore, the 
veteran's left knee arthritis does not warrant even a 
noncompensable rating under DC 5260.  Similarly, extension 
was normal, to 0 degrees, on the October 2000 VA examination, 
June 2001 VA examination, and June 2003 VA-authorized 
examination.  Thus, there is no evidence that the veteran's 
left leg extension was limited to 5 degrees, warranting a 
noncompensable rating under DC 5261.

The veteran is therefore not entitled to a rating in excess 
of the 10 percent she is receiving for limitation of motion 
under DC 5003 prior to January 31, 2005.  

However, the veteran is entitled to a 30 percent, but no 
higher, rating for her left knee arthritis for the period 
from January 31, 2005 to September 19, 2005.  On the January 
31, 2005 VA-authorized examination, range of motion of the 
left knee was from 20 degrees extension to 90 degrees 
flexion.  The veteran subsequently underwent September 20, 
2005 left knee replacement surgery, for which she received a 
temporary total rating from that date until November 1, 2006.  
Thus, the evidence reflects that, between January 31, 2005 
and September 19, 2005, the veteran is entitled to a rating 
of 30 percent, but no higher, for the limitation of extension 
of her left knee to 20 degrees under DC 5261.  The veteran is 
not entitled to a separate rating for limitation of flexion 
of the left knee since January 31, 2005, because flexion of 
that knee was not limited to 45 degrees warranting a 
compensable rating under DC 5260, or even to 60 degrees 
warranting a noncompensable rating under that diagnostic 
code.

The Board also notes that the veteran's left knee arthritis 
does not warrant a higher rating than those noted above under 
any other potentially applicable diagnostic code.  Prior to 
May 9, 2002 and between September 1, 2002 and September 19, 
2005, there was no evidence of ankylosis; in fact, the June 
2003 VA-authorized examiner specifically noted no ankylosis 
of the knees.  Thus, a higher rating is not warranted under 
DC 5256.  Moreover, there was no evidence of impairment of 
the tibia or fibula during these time periods warranting 
evaluation under DC 5262.

B.  Left Knee Laxity/Weakness

The RO has evaluated the veteran's left knee laxity/weakness 
under 38 C.F.R. § 4.71a, 5257 (2006).  

While Diagnostic Code 5257 is sometimes utilized for rating 
"other impairment" of the knee (for which there is no 
specific diagnostic code), that diagnostic code authorizes 
assignment of ratings for recurrent subluxation or lateral 
instability: 10 percent for slight disability, 20 percent for 
moderate disability, and 30 percent for severe disability.  
The terms "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record does not 
warrant a rating in excess of 10 percent for the veteran's 
left knee laxity/weakness prior to November 1, 2006.

The veteran's left knee laxity/weakness was no more than 
slight prior to November 1, 2006.  On the October 2000 VA 
examination the anterior drawer test was negative, McMurray's 
sign was negative, and there was crepitus and rotational 
laxity.  On the August 2001 VA examination, there was 
positive drawer sign, no lateral laxity, and crepitus.  After 
left knee surgery and a temporary total rating from May 9, 
2002 to September 1, 2002, the June 2003 VA-authorized 
examination report reflects that the drawer and McMurray's 
tests were within normal limits, and there was no 
subluxation.  X-ray showed a normal left knee.  On the 
January 2005 VA-authorized examination, the drawer and 
McMurray's test of the left knee were abnormal with slight 
instability, and there was slight recurrent subluxation.  The 
veteran subsequently underwent September 20, 2005 left knee 
replacement surgery, for which she received a temporary total 
rating from that date until November 1, 2006.  

As the degree of laxity or weakness in the left knee prior to 
November 1, 2006 was no more than slight, a schedular rating 
greater than 10 under Diagnostic Code 5257 is not warranted.  



C.  Status Post Left Knee Replacement Surgery

As of November 1, 2006, after the cessation of the temporary 
total rating for left knee replacement surgery, the RO rated 
the veteran's left knee disability, characterized as status 
post left knee arthroplasty, under DC 5260-5055.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2006).  
Here, the hyphenated diagnostic code reflects the veteran's 
left knee replacement surgery.  

Under DC 5055, for one year following implantation, a 100 
percent rating is warranted.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent rating is 
warranted.  Where there are intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to DCs 5256, 5261 or 5262.  The minimum 
rating is 30 percent.  38 C.F.R. § 4.71a, DC 5055 (2006).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record does not 
warrant a rating in excess of 30 percent for the veteran's 
left knee disability, status post left knee replacement, 
since November 1, 2006.  

The September 2005 left knee replacement operation report 
includes notation that there were no complications and the 
pre and post operative diagnoses were left knee 
osteoarthritis.  An October 2005 VA-authorized examination 
report reflects range of motion of the left knee as from 0 to 
100 degrees.  The drawer and McMurray tests were within 
normal limits.  There were pain and weakness on examination, 
with pain described as a major factor, and pain began at 90 
degrees on flexion and 0 degrees on extension.  On the June 
2006 VA-authorized examination, there was tenderness on the 
left knee, range of motion was from 0 to 140 degrees; and the 
medial and lateral collateral ligaments, anterior and 
posterior cruciate ligaments, and medial and lateral menisci, 
were all within normal limits.  The physician indicated that 
the x-ray showed satisfactory appearing total left knee 
prosthesis with the appearance of osteoporosis.  The veteran 
described pain at a level of 10/10 (and she and the other lay 
witnesses described such pain during the April 2004 Board 
hearing), relieved by oxycodone, ice, pad, and exercise.  The 
physician noted pain, fatigue, weakness, lack of endurance, 
and incoordination on examination, with pain the major 
factor, and that pain began at 135 degrees on flexion and 0 
degrees on extension.

Thus, the recent VA-authorized examination reports reflect 
that, while the veteran has complained of pain and weakness, 
weakness has not been objectively demonstrated on 
examination, and the pain has not significantly limited 
flexion or extension.  Moreover, no such symptoms were noted 
in the in the recent private or VAOPT records.  

Accordingly, there have been no chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity to warrant a 60 percent rating under DC 5055.  In 
addition, the range of motion figures have not reflected 
limitation of extension to 30 degrees or more, warranting a 
higher rating under DC 5261.  Finally, there has been no 
evidence of impairment of the tibia and fibula or ankylosis 
of the knee so as to warrant evaluating the disability under 
DC 5256 or 5262 (the only other diagnostic codes under 
38 C.F.R. § 4.71a providing for assignment of a rating 
greater than 30 percent.

D.  All Disabilities

In rendering the above determinations, which are based on 
consideration of pertinent provisions of VA's rating 
schedule, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca.  The Board 
finds that the ratings delineated above properly compensate 
the veteran for the extent of her functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  On the June 2003 VA-
authorized examination, pain, fatigue, weakness, lack of 
endurance, or incoordination did not affect the range of 
motion.  There was such limitation noted on the January 2005, 
October 2005, and June 2006 VA-authorized examinations, with 
lack of endurance and pain being the major factors.  However, 
on the October 2005 examination, pain began at 90 degrees on 
flexion and 0 degrees onm extension, and on the June 2006 
examination, pain began at 135 degrees flexion and 0 degrees 
extension.  Thus, the pain and other DeLuca factors have not 
resulted in functional loss of the left knee greater than 
that contemplated by the assigned ratings.  

Further, there has been no showing that any service-connected 
left knee disability noted above has at any time reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis. 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (as 
cited in the September 2002 SOC and discussed in the March 
2006 SSOC).  Although the veteran's left knee has interfered 
with her employment and has required inpatient surgeries, as 
indicated in the medical evidence and by the lay witnesses 
during at the April 2004 Board hearing, the ratings discussed 
above have taken account of these factors, and her left knee 
symptoms have not been so exceptional or unusual so as to 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
identified above, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that, 
while a 30 percent rating for left knee arthritis, for the 
period from January 31, 2005 to September 19, 2005, no higher 
rating is warranted for left knee arthritis, or left knee 
laxity/weakness, or for left knee disability, status post 
left knee replacement, for any period under consideration.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, the preponderance of 
the evidence is against assignment of any higher rating 
during any time period under consideration.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

A rating in excess of 10 percent for left knee arthritis, 
prior to May 9, 2002 and for the period from September 1, 
2002 to January 30, 2005, is denied.

A 30 percent for left knee arthritis, for the period from 
January 31, 2005 to September 19, 2005, is granted, subject 
to the legal authority governing the payment of VA 
compensation.

A rating in excess of 10 percent for left knee 
laxity/weakness, prior to November 1, 2006, is denied.

A rating in excess of 30 percent for left knee disability, 
status post left knee replacement, since November 1, 2006, is 
denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


